Citation Nr: 0915677	
Decision Date: 04/27/09    Archive Date: 05/07/09	

DOCKET NO.  05-38 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to other service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from June 1999 to June 
2002.  Thereafter, he had approximately 18 months' service 
with a State National Guard Unit.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  The veteran had a hearing at the 
RO in January 2006.  He subsequently requested and was 
properly scheduled and notified of a Travel Board hearing to 
be held at the RO, but thereafter failed to appear for this 
hearing in April 2007.  There is no motion for a new hearing 
on good cause shown on file.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  There is no objective evidence of any injury or disease 
of the low back during service, no low back arthritis to a 
compensable degree within one year after service separation, 
no evidence of a low back injury in the National Guard, and 
the only competent clinical opinions on file are against the 
claim that current back problems resulted from other service-
connected disability.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in 
active military service, and is not secondary to other 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the Veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
Veterans in obtaining such evidence.  

The Veteran was provided formal VCAA notice in January 2004, 
prior to the issuance of the rating decision now on appeal 
from January 2005.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  In testimony at the RO and in various written 
statements, the Veteran has certainly demonstrated an actual 
knowledge of the evidence necessary to substantiate a claim 
that he has a back disability which was caused by other 
service-connected disability.  The duty to notify is 
satisfied.

All known available evidence has been collected for review 
including service treatment records, National Guard records, 
VA treatment records, and the Veteran has twice been provided 
VA examinations with claims folder review and a request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
During the appeal, the Veteran reported that he had been told 
by a VA employee that his low back was secondary to other 
service-connected disability.  The RO notified the Veteran 
that there was no such comment in any VA treatment record on 
file, and requested he submit objective evidence supporting 
this statement.  There has been no response.  VCAA is 
satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).

Analysis:  In November 2003, the Veteran filed a claim for 
service connection for a low back disability which he claimed 
was directly secondary to his service connected knees and 
hips.  He has not argued that a low back disability resulted 
from any discrete or identifiable injury during active duty, 
or during inactive duty training with a National Guard unit.  
He testified at a hearing at the RO in January 2006, and the 
Board has considered this testimony but it will not be 
repeated here.

The service medical records contain no complaint, finding, 
diagnosis or treatment for low back injury or disease.  The 
back was normal at the time the Veteran was separated from 
service.  Following active service, the Veteran had 
approximately 18 months of service in a State National Guard 
unit, and records from that service document no discrete or 
identifiable low back injury or complaint of chronic 
symptoms.  The Veteran was medically separated from National 
Guard service for disability unrelated to the pending claim.  

The Veteran has been granted service connection for 
trochanteric bursitis of both hips, with a 10 percent 
evaluation each.  He has also been granted service connection 
for patellofemoral pain syndrome of both knees, each of which 
are noncompensably evaluated.  

In September 2004, the Veteran was provided a VA examination 
which included a review of his record.  Examination of the 
back showed no obvious postural defects.  The Veteran walked 
well, including heel and toe walking, and was able to flex 
the low back to a maximum of 102 degrees with no complaints 
of pain.  There was no fatigability or incoordination, and no 
palpable muscle spasm.  Straight leg raising was negative, 
reflexes were two plus and symmetrical, and there were no 
sensory deficits.  Recent X-ray studies of the pelvis, hips, 
spine and knees were unremarkable.  The diagnosis was an 
unremarkable examination of the low back.  The physician 
further wrote that it was not likely that complaints of back 
pain were a complication of the Veteran's history of bursitis 
of the hips, patellofemoral knee pain syndrome.  

March 2005 VA X-ray studies revealed that the bilateral hips 
were unremarkable.  There was no bone or joint abnormality.  
X-rays of the lumbar spine revealed no evidence of fracture 
or dislocation, alignment was maintained, and the impression 
was an unremarkable examination.  No arthritis was reported. 

In November 2006, the Veteran was provided another VA 
examination, which also included a review of the record.  The 
Veteran reported only a gradual onset of low back pain 
associated with prolonged standing.  He specifically did not 
recall or report any discrete injury at any time.  After 
completing an examination of the Veteran and a review of the 
record, this doctor also wrote that it was unlikely that the 
Veteran had any low back disability attributable to service-
connected bursitis of the hips or his knees.  He specifically 
reported that patellofemoral pain syndrome of the knee and 
bursitis of the hips were not recognized as causes of low 
back pain.  He further wrote that although the Veteran 
described onset of low back pain at a time he remained in the 
National Guard, he did not recall a specific injury, nor was 
there any documentation of any evaluation for low back pain 
during such service.

The Board finds that a clear preponderance of the evidence on 
file is against the Veteran's claim for service connection 
for a low back disability.  No low back injury or disease, or 
complaints of chronic low back symptoms are included in any 
service treatment records, or records of the Veteran's 
National Guard service.  No arthritis of the low back is 
noted in any records, nor is there any evidence of low back 
arthritis to a compensable degree within one year after 
service separation.  The Veteran has not claimed service 
connection for low back disability as attributable to a 
specific incident or injury in service, and none is shown.

The Veteran has twice been examined by VA doctors with a 
review of the claims folder and no particular disability of 
the low back has been diagnosed, other than complaints of 
pain.  Pain is not a disability for VA compensation purposes 
but is instead a symptom of underlying pathology, and no low 
back pathology is identified anywhere on file.  VA physicians 
who examined the Veteran and reviewed the record in 2004, and 
again in 2006 offered opinions that the Veteran's complaints 
of low back pain were not secondary to or in any way related 
to his service-connected bursitis of both hips and 
patellofemoral pain syndrome of both knees.  It is noteworthy 
that these service-connected disabilities are not shown to be 
significant in severity as both knees are noncompensably 
evaluated, and both hips are evaluated at 10 percent each.  
Again, X-ray studies have not revealed any bone or joint 
abnormality of either hip or the low back.  


ORDER

Entitlement to service connection for a low back disability 
on both a direct basis and secondary to other service-
connected disability is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


